Citation Nr: 0700093	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service-connected residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2003.  The 
veteran's case was remanded to the RO for additional 
development in June 2004 and April 2006.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran has sleep apnea that is likely made worse by his 
service-connected residuals of a nasal fracture.


CONCLUSION OF LAW

The criteria for an award of service connection for sleep 
apnea on a secondary basis have been satisfied.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reveal that he suffered 
a fractured nose in January 1956.  X-rays obtained at that 
time revealed a fractured lower one-third nasal bone without 
displacement.  An entry dated in February 1957 revealed that 
the bridge of the veteran's nose deviated to the left.  
Airways were noted to be adequate.  The veteran's nose was 
reduced manually with no bleeding.

Private treatment reports from A. J. Bermudez, M.D., dated 
from June 1994 to September 1994 were associated with the 
claims file.  A June 1994 polysomnography report revealed 
that the veteran was diagnosed with severe obstructive sleep 
apnea with episodes of desaturation and cardiac arrhythmias.  
In September 1994 continuous positive airway pressure (CPAP) 
was prescribed at 9-centimeters (cm) of water pressure.  

Private treatment records dated from March 1997 to March 2001 
were associated with the claims file.  (It is unclear from 
whom these records were obtained as a physician's name was 
not listed.)  In records dated in January 2001 and March 2001 
the veteran was noted to have bilateral parotid hypertrophy, 
right greater than left, nasal obstruction secondary to 
septal deviation, and bilateral anterior epistaxis.   

A computed tomography (CT) scan obtained from Trumbull 
Memorial Hospital in March 2001 revealed that the veteran's 
paranormal sinuses were within normal limits.  

The veteran was afforded a VA examination in May 2001.  He 
was diagnosed with a deviated nasal septum to the left 
secondary to a fractured nose in 1957 while in the military.  

The veteran was afforded a VA examination in June 2002.  The 
examiner noted that he had not reviewed the veteran's claims 
file.  The veteran reported nasal congestion worse on the 
left than right, which he said became worse with time and was 
particularly set off when he was treated with continuous 
positive airway pressure (CPAP) for the diagnosis of 
obstructive sleep apnea made several years prior.  He 
reported that he could not tolerate the therapy despite the 
use of medication to help him do so.  He said he currently 
used saline nose drops frequently with some temporary relief.  
Physical examination consisted of a complete head and neck 
and flexible nasal endoscopy which was normal except for a 
modified Mallampati Class III.  There was moderate 
retropalatal and retrolingual space narrowing.  The veteran 
was noted to be mildly obese.  No significant external nasal 
deviation was appreciated.  Prior to decongesting the nasal 
passages it appeared as if the nasoseptal deviation was 
mainly to the left anteriorly.  Following application of a 
decongestant it appeared that the major deviation was to the 
right (50 percent) and less to the left (25 percent).  The 
veteran was diagnosed with a remote nasal fracture with 
residual nasoseptal deformity of a mild to moderate degree.  
The veteran was diagnosed with a history of remote nasal 
fracture with residual nasoseptal deformity of a mild to 
moderate degree.  The examiner opined that the veteran's 
nasoseptal deviation could account for his supine sense of 
nasal congestion but it was not the cause of his obstructive 
sleep apnea.  

The veteran was granted service connection for residuals of a 
nasal fracture by way of a June 2002 rating decision.  The 
rating decision made it clear that the septal deviation was a 
service-connected residual of the fracture.

Also associated with the claims file is a letter from R. 
Pearlstein, M.D., dated in October 2003.  He noted that the 
veteran was referred to him for chronic nasal obstruction.  
He said the veteran had problems with sleep apnea which had 
been progressive over several years.  He said that the 
veteran had a history of nasal trauma which occurred in the 
military and had significant and continuous breathing 
problems since that time.  He also noted that the veteran had 
a significant problem with sleep apnea that had developed 
over the past several years and that he did not tolerate CPAP 
secondary to the chronic nasal obstruction.  He noted that 
the veteran had no manifestations consistent with that 
illness.  He said the veteran had a moderately to severe 
deviated septum to the left with significant turbinate 
hypertrophy and near complete obstruction bilaterally 
resulting from his previous nasal trauma.  He concluded that 
the veteran would probably need surgical correction of the 
septal deviation and turbinate problems to relieve chronic 
nasal obstruction.  

The veteran was afforded a Board hearing in November 2003.  
The veteran testified that since the time of his nasal 
fracture in service he has had difficulty breathing, problems 
with snoring, and problems with sleeping.  He said he yawned 
frequently throughout the day.  He said he tried to get six 
or seven hours of sleep per night but that it took him that 
long to get two hours of sleep.  He reported that he 
underwent a sleep study and that Dr. Pearlstein recommended 
another sleep study and surgery.  He noted that he was placed 
on a CPAP machine and nasal sprays.  He said that he was 
diagnosed with sleep apnea ten to fifteen years prior.  He 
said that he was pretty sure that a private physician (Dr. 
Bermudez) said that his sleep apnea was directly a result of 
his nasal fracture.  He also said that his family doctor (Dr. 
Kumar) said that the veteran's sleep apnea was a result of 
his nasal obstruction.  He testified that Dr. Pearlstein 
agreed with Drs. Bermudez and Kumar that the sleep apnea was 
caused by the deviated septum.  The veteran said that he did 
not know whether any of the doctors had reduced their 
opinions regarding the cause of his sleep apnea to writing.  
The veteran said he believed that he his sleep apnea began in 
service.  

Dr. Pearlstein also submitted a letter dated in July 2004 in 
which he reported that the veteran had a history of nasal 
trauma which occurred in the military with subsequent 
breathing problems.  He noted that the veteran had tried a 
number of prescriptions and over-the-counter medications 
without significant relief.  He said in the interim the 
veteran had developed obstructive sleep apnea syndrome and 
could not tolerate recommended therapy which was CPAP 
secondary to the chronic nasal obstruction.  He diagnosed the 
veteran with near complete obstruction bilaterally secondary 
to a left deviated septum with bilateral inferior turbinate 
hypertrophy worse on the right.  Dr. Pearlstein said that the 
June 2002 VA examination did not reflect the veteran's daily 
experience with regard to nasal obstruction.  He said it was 
long understood in medical literature that a deviated septum 
of significance to one side will lead to compensatory 
turbinate hypertrophy on the opposite side which was all 
secondary to the traumatic insult in that both areas need to 
be addressed.  He said that solely basing relevance with 
regard to intervention on the septal deviation alone was a 
misjudgment on the part of the VA review process.  He said 
the veteran has near complete nasal obstruction bilaterally 
greater than 50 percent on both sides secondary to a deviated 
septum as well as compensatory turbinate hypertrophy.  He 
recommended repair.  

The veteran was afforded a second VA examination in December 
2004.  The examiner noted that he had not reviewed the 
veteran's claims file.  The examiner noted that the veteran 
provided him with two letters from Dr. Pearlstein, one dated 
in October 2003 and one dated in July 2004.  He referenced 
the October 2003 letter in which Dr. Pearlstein said the 
veteran had no manifestations consistent with obstructive 
sleep apnea and that Dr. Pearlstein recommended surgical 
correction of the veteran's septal deviation and turbinate 
problems to relieve the veteran's chronic nasal obstruction.  
The examiner noted that the July 2004 letter addressed the 
June 2002 VA examination and conclusions.  Dr. Pearlstein 
questioned the VA examiner's estimation of the amount of 
nasal obstruction following application of a decongestant 
with topical anesthesia.  Dr. Pearlstein's major concern 
addressed the issue of the percent of obstruction necessary 
to be a repair.  The VA examiner said that Dr. Pearlstein 
apparently misunderstood the VA examiner's evaluation as the 
percentages were reflecting at that time only the rigid, 
fixed, deviation related obstruction.  He noted that he did 
not deny that there was more obstruction compounded by the 
turbinate congestion.  He said that Dr. Pearlstein did not 
appreciate that the VA examiner's objective was to determine 
whether the veteran's nasal obstruction was the cause or a 
major portion of the veteran's obstructive sleep apnea.  The 
VA examiner noted that Dr. Pearlstein did not make any 
mention of a flexible nasopharyngolaryngoscopy to assess for 
other areas that might be significant in the veteran's 
obstructive sleep apnea.  The VA examiner agreed with Dr. 
Pearlstein that the veteran would benefit from the 
recommended surgery.  Physical examination consisted of a 
complete head and neck and flexible nasopharyngolaryngoscopy 
without a decongestant or topical anesthetic application 
which was noted to be normal except for mild nasal turbinate 
congestion.  He noted that the veteran breathed easily 
throughout the examination via his nose.  He also said that 
the veteran's cartilaginous and bony deviations were 
unchanged since the June 2002 VA examination.  There was no 
evidence of nasal purulence and mild irritation of the nasal 
mucosa.  He said the veteran also had the same degree of 
retropalatal and retrolingual collapse as noted in the prior 
examination.  The examiner diagnosed the veteran with nasal 
trauma while in the military, a history of obstructive sleep 
apnea, and likely some degree of rhinitis medicamentosa 
secondary to chronic topical nasal decongestant use.  He 
opined that the veteran would benefit from nasoseptal surgery 
and nasal turbinate reduction.  He concluded that he did not 
believe that the veteran's nasal problems were the major 
cause of the veteran's obstructive sleep apnea.  

A March 2005 addendum was included from the VA examiner.  He 
reported that he had reviewed the claims file and that there 
was documentation in the record of a nondisplaced nasal 
fracture and closed reduction in 1957.  He said there was 
nothing in the claims file that altered his opinion that 
despite having nasal problems, the nasal problems were not 
the cause of the veteran's obstructive sleep apnea.

Upon review in August 2006, the VA examiner indicated that 
his opinion remained the same, namely that the nasal septal 
deviation was very unlikely to account for any but a small 
proportion of the veteran's obstructive sleep apnea.  He 
noted that this was based on the fact that the veteran 
suffered the nasal injury in his mid-twenties and then there 
was no documented record of any problems with nasal 
obstruction or sleep apnea until the assessment for 
obstructive sleep apnea in 1994, the veteran's current 
habitus, his current pharyngeal anatomy, and the fact that it 
is a nighttime congestive element that seemed to be the most 
bothersome symptom.  He said there was no change in the 
cartilage and bone during the day and night.  He reported 
that the literature on obstructive sleep apnea as a whole 
delegates mild to moderate degrees of nasal obstruction as 
accounting for only a small portion of sleep apnea and when 
nasal septoplasty and turbinate reductions are performed it 
is often done only to help patients tolerate CPAP better or 
to add a small element of improvement for those who undergo 
other surgeries of the upper airway.  Finally, he said that 
he would not argue that the veteran's nasal septal deviation 
may be accounting for a portion of his intolerance to CPAP.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

The Board finds that the evidence supports the veteran's 
claim for secondary service connection for sleep apnea.  
Despite all the evidentiary development that went before, a 
VA examiner finally noted in August 2006 that the nasal 
septal deviation indeed accounted for a proportion of the 
veteran's obstructive sleep apnea.  The examiner reported 
that the literature on obstructive sleep apnea as a whole 
found mild to moderate degrees of nasal obstruction as 
accounting for only a small portion of sleep apnea.  Although 
the examiner said the veteran's septal deviation, a residual 
of his nasal fracture, accounted for only a "small portion" 
of the veteran's obstructive sleep apnea, he nonetheless 
concluded that the septal deviation "accounted" for a 
portion of the veteran's sleep apnea, which may reasonably be 
read as meaning a certain level of worsening.  There is 
nothing in the record to contradict this opinion.  
Accordingly, the Board will grant service connection for 
sleep apnea on the basis of aggravation, as secondary to 
residuals of a nasal fracture.


ORDER

Entitlement to service connection for sleep apnea aggravated 
by residuals of a nasal fracture is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


